Exhibit 10.7


EDISON INTERNATIONAL
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective
June 19, 2014
(as amended)


PREAMBLE
Plan benefits are available to eligible executives and key management employees
of Edison International and its participating affiliates. Amounts of
compensation deferred by Participants pursuant to this Plan accrue as
liabilities of the Employer under the terms and conditions set forth herein.
Except as otherwise provided herein, by electing to defer compensation under the
Edison International Executive Deferred Compensation Plan, Participants consent
to Edison International sponsorship of the Plan, but acknowledge that Edison
International is not a guarantor of the benefit obligations of other
participating affiliates. Except as otherwise provided herein, each
participating Edison International affiliate is responsible for payment of the
accrued benefits under the Plan with respect to its own executives and key
management employees subject to the terms and conditions set forth herein.
This Plan only applies to deferrals of compensation that were earned and vested
prior to January 1, 2005 in accordance with the provisions of Section 3.6 and
4.2 hereof. This Plan also includes provisions that were set forth in the Edison
International Severance Plan as of October 3, 2004 but that applied to this Plan
and are thus not material modifications of the Plan that would cause it to be
subject to Section 409A of the Internal Revenue Code of 1986, as amended.
ARTICLE 1
DEFINITIONS
Capitalized terms in the text of the Plan are defined as follows:
Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.
Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a "controlled group of corporations" within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
executives in the Plan.
Alternative Exercise means the exercise of all or a portion of a Qualifying
Award in exchange for an amount equal to the gain that would otherwise have been
realized by the Participant being credited under this Plan.
Alternative Exercise Agreement means an agreement entered into between EIX and
an Eligible Employee in accordance with Article 2 pursuant to which the Eligible
Employee elects to defer under this Plan the gain resulting from any subsequent
exercise of the Qualifying Award.


1



--------------------------------------------------------------------------------




Annual Deferral means the amount of Compensation which the Participant elects to
defer for a calendar year pursuant to Articles 2 and 3 of the Plan.
Base Salary means the Participant's annual basic rate of pay from the Employer
(excluding Bonus, special awards, commissions, severance pay, and other
non-regular forms of compensation) before reductions for deferrals under the
Plan or the SSPP.
Beneficial Owner shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the United States Securities Exchange
Act of 1934, as amended.
Beneficiary means the person or persons or entity designated as such in
accordance with Article 14 of the Plan.
Board means the Board of Directors of the Company.
Bonus means the amount paid in cash to the Participant by the Employer in the
form of an annual incentive award before reductions for deferrals under the
Plan.
Cause means the occurrence of either or both of the following:
(1)
The Participant’s conviction for, or pleading guilty or nolo contendere to,
committing an act of fraud, embezzlement, theft, or other act constituting a
felony; or

(2)
The willful engaging by the Participant in misconduct that is:

(i)
if the event giving rise to the termination of the Participant’s employment does
not occur during a Protected Period, in violation of the Company’s and/or the
Participant’s Severance Employer’s policies and practices applicable to the
Participant from time to time; or

(ii)
if the event giving rise to the termination of the Participant’s employment
occurs during a Protected Period, that would have resulted in the termination of
the Participant’s employment by the Company or the Participant’s Severance
Employer under the Company’s and/or the Participant’s Severance Employer’s
policies and practices applicable to the Participant in effect immediately prior
to the start of the Protected Period. However, no act or failure to act, on the
Participant’s part, shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
his or her action or omission was in the best interest of the Company and his or
her Severance Employer.

Change of Control means either: (i) the dissolution or liquidation of EIX or an
Employer; (ii) a reorganization, merger or consolidation of EIX or an Employer
with one or more corporations as a result of which EIX or an Employer is not the
surviving corporation; (iii) approval by the stockholders of EIX or an Employer
of any sale, lease, exchange or other transfer (in one or a series of
transactions) of all or substantially all of the assets of EIX or an Employer;
(iv) approval by the stockholders of EIX or an Employer of any merger or
consolidation of EIX or an Employer, in which the holders of voting stock of EIX
or an Employer immediately before the merger or consolidation will not own 50%
or more of the outstanding voting shares of the continuing or surviving
corporation immediately after the merger or consolidation; or (v) a change of at
least 51% (rounded to the next whole person) in the membership of the Board of
Directors of EIX or an


2



--------------------------------------------------------------------------------




Employer within a 24-month period, unless the election or nomination for
election by stockholders of each new director within the period was approved by
the vote of at least 85% (rounded to the next whole person) of the directors
then still in office who were in office at the beginning of the
twenty-four-month period, except that any replacement of directors who are
employees of EIX or an Employer, with other employees of EIX or an Employer,
will be disregarded and not be considered a change in membership.
Notwithstanding the foregoing, any reorganization, merger or consolidation of an
Employer with EIX or another Employer will be disregarded and not be considered
a Change of Control. Notwithstanding the foregoing, for purposes of the
definition of Protected Period, “Change of Control” means any one or more of the
following:
(1)
Any Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a Company affiliate) becomes the
Beneficial Owner, directly or indirectly, or securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities. For purposes of this clause, “Person” (or
“group” as used in the definition of Person) shall not include one or more
underwriters acquiring newly-issued voting securities (or securities convertible
into voting securities) directly from the Company with a view towards
distribution;

(2)
On any day after January 1, 2001 (the “Measurement Date”) Continuing Directors
cease for any reason to constitute a majority of the Board. A director is a
“Continuing Director” if he or she either:

(i)
was a member of the Board on the applicable Initial Date (an “Initial
Director”); or

(ii)
was elected to the Board, or was nominated for election by the Company’s
shareholders, by a vote of at least two-thirds (2/3) of the Initial Directors
then in office.

A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (ii) above if
his or her election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the date that is two years before the Measurement
Date.
(3)
The Company is liquidated; all or substantially all of the Company’s assets are
sold in one or a series of related transactions; or the Company is merged,
consolidated, or reorganized with or involving any other corporation, other than
a merger, consolidation, or reorganization that results in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the voting securities of the Company (or a surviving entity) outstanding
immediately after such merger, consolidation, or reorganization. Notwithstanding
the foregoing, a bankruptcy of the Company or a sale or spin-off of a Company
subsidiary (short of a dissolution



3



--------------------------------------------------------------------------------




of the Company or a liquidation of substantially all of the Company’s assets,
determined on an aggregate basis) will not constitute a Change of Control of the
Company.
(4)
The consummation of such other transaction that the Board may, in its discretion
in the circumstances, declare to be a Change of Control for purposes of this
Plan.

Code means the Internal Revenue Code of 1986, as amended.
Company means Edison International, or any successor thereto.
Compensation means the sum of the Participant's Base Salary and Bonus for a
calendar year before deferral under this Plan or the SSPP.
Crediting Rate means the rate at which interest will be credited to Participant
Deferral Accounts. The rate will be determined annually in advance of the
calendar year and will be equal to the average annual Moody’s Corporate Bond
Yield for Baa Public Utility Bonds for the five years preceding November 1st of
the prior year. Effective with calendar year 2015, the rate will be determined
annually in advance of the calendar year and will be equal to the average
monthly Moody’s Corporate Bond Yield for Baa Public Utility Bonds for the 60
months preceding September 1st of the prior year. EIX reserves the right to
prospectively change the Crediting Rate.
Deferral Account means the notional account established for record keeping
purposes for a Participant pursuant to Article 5 of the Plan.
Deferral Period means the calendar year covered by a valid Participation
Election previously submitted by a Participant, or in the case of a newly
eligible Participant, the balance of the calendar year following the date of the
Participation Election.
Disability means the permanent and total disability of the Participant as
determined by the Employer except that for purposes of Sections 3.6, 4.2(ii) and
6.5, “Disability” means the Participant’s eligibility for benefits under his or
her Severance Employer’s long-term disability plan applicable to the
Participant, as determined by the Severance Employer.
EIX means Edison International.
Eligible Employee means a key employee of an Affiliate, who (i) is a U.S.
employee or an expatriate who is based and paid in the U.S., (ii) is designated
by the Administrator as eligible to participate in the Plan (subject to the
restriction in Sections 10.2 and 12.2 of the Plan), and (iii) qualifies as a
member of the "select group of management or highly compensated employees" under
ERISA.
Employer means the Affiliate employing the Participant. Notwithstanding the
foregoing, with respect to a particular Participant’s benefits under the Plan,
for purposes of determining which Affiliate is obligated to pay such benefits,
Employer as to such Participant and benefits means the Affiliate employing the
Participant upon the Participant’s Termination of Employment (or, as to any
distribution of any benefit under the Plan prior to the Participant’s
Termination of Employment, the Affiliate employing the Participant at the time
of such distribution).
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
Excess SSPP shall mean the amount of Base Salary deferred under Section 3.5 of
the Plan.


4



--------------------------------------------------------------------------------




Financial Hardship means an unexpected and unforeseen financial disruption
arising from an illness, casualty loss, sudden financial reversal, or other such
unforeseeable occurrence as determined by the Administrator or its designee.
Needs arising from foreseeable events such as the purchase of a residence or
education expenses for children will not, alone, be considered a Financial
Hardship.
Matching Credit means the credit added to the Participant's Deferral Account
under Article 4.
Matching Base means (i) the amount of the Primary Salary Deferral or (ii) the
difference between the Participant’s Base Salary and the Code Section 401(a)(17)
compensation limit, or (iii) the difference between the Participant’s Base
Salary and the Code 402(g) limitation divided by 0.06, whichever is greater.
Participant means an Eligible Employee who has elected to participate and has
completed a Participation Election or Alternative Exercise Agreement pursuant to
Article 2 of the Plan.
Participation Election means the Participant's written election to defer
Compensation under the Plan submitted on the form prescribed by the
Administrator for that purpose.
Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
United States Securities Exchange Act of 1934, as amended, and used in Section
13(d) and 14(d) thereof, including a group as contemplated by Sections 13(d)(3)
and 14(d)(2) thereof.
Plan means the EIX Executive Deferred Compensation Plan.
Primary Salary Deferral means the amount deferred from Base Salary that is not
Excess SSPP. The Primary Salary Deferral is subtracted from Base Salary before
SSPP Contributions and Excess SSPP deferrals are calculated.
Protected Period means the period related to a Change of Control that is deemed
to commence on the date that is six months before the date of the actual Change
of Control and end on the date that is two years after the Change of Control.
Qualifying Award means an award granted to an Eligible Employee under the EIX
Management Long-Term Incentive Compensation Plan, the EIX Officer Long-Term
Incentive Compensation Plan or the EIX Equity Compensation Plan, other than an
EIX nonqualified stock option, and evidenced in writing that provides (or is
amended to provide) that the award may be Alternatively Exercised under this
Plan; provided, however, that an award will not be a Qualifying Award if it will
expire, by its terms, before the end of the six-month period commencing with the
date that the Alternative Exercise Agreement is submitted to and received by the
Administrator.
Retirement means a separation from service under terms constituting a retirement
for purposes of the nonqualified executive retirement plan covering the
Participant.
Scheduled Withdrawal means a distribution of all or a portion of the vested
amount of deferrals and earnings credited to the Participant's Deferral Account
as elected by the Participant pursuant to the provisions of Article 11 of the
Plan.
Severance Employer means the Company or any affiliated business of the Company
that has adopted this Plan with the written consent of the Company, including
but not limited to Southern California Edison, Edison Capital, Edison Mission
Energy or Edison O&M (or any such entity’s


5



--------------------------------------------------------------------------------




successor). As the context may require, a Participant’s Severance Employer means
the Severance Employer that employs or last employed the Participant.
Severance Plan Benefit Election means a special election under Section 6.5.
SSPP means the Southern California Edison Company Stock Savings Plus Plan as
amended from time-to-time.
Termination Date means the last day that the Participant is actually employed by
a Severance Employer in connection with the event that entitles the Participant
to severance benefits.
Termination for Cause means the Termination of Employment of the Participant
upon willful failure by the Participant to substantially perform his or her
duties for the Employer or the willful engaging by the Participant in conduct
which is injurious to the Employer, monetarily or otherwise.
Termination of Employment means the voluntary or involuntary cessation of the
Participant's employment with the Employer for any reason other than death or
Retirement. Termination of Employment will not be deemed to have occurred for
purposes of this Plan if the Participant is reemployed by an Affiliate within 30
days of ceasing work with the Employer.
Unscheduled Withdrawal means a distribution of all or a portion of the vested
amount and earnings credited to the Participant's Deferral Account as requested
by the Participant pursuant to the provisions of Article 11 of the Plan.
Valuation Date means the last day of the month in which Termination of
Employment, Retirement, or death occurs, or the day before a Scheduled
Withdrawal or Unscheduled Withdrawal occurs.
Vesting means the Participant's right to receive any amount deferred, Matching
Credits, and/or earnings thereon as provided in Article 4.
ARTICLE 2
PARTICIPATION
2.1 Commencement
(a)    Salary and Bonus. An Eligible Employee will become a Participant in the
Plan on the first day of the calendar year or the first day of the pay period
coincident with or next following the date the employee became an Eligible
Employee, provided the Eligible Employee has submitted to the Administrator a
Participation Election prior to that date. Except for employees who become newly
eligible during the calendar year, the Participation Election must be submitted
to the Administrator during the enrollment period designated by the
Administrator which will always be prior to the commencement of the calendar
year.
(b)    Qualifying Awards. An Eligible Employee may also become a Participant in
the Plan by electing to alternatively exercise all or a portion of a Qualifying
Award as provided in Section 3.2.
2.2 Annual Deferral
Subject to the restrictions in Article 3, the Eligible Employee will designate
his or her Annual Deferral for the covered calendar year on the Participation
Election.
2.3 Continuation of Participation


6



--------------------------------------------------------------------------------




A Participant may not elect to defer Compensation under the Plan unless the
Participant is an Eligible Employee for the calendar year for which the election
is made. Once a Deferral Account balance has been established, the individual
will continue as a Participant in the Plan until the Participant no longer has a
Deferral Account balance under the Plan. In the event a Participant is later
employed by an affiliated company that does not participate in the Plan, the
Participant's Annual Deferral will cease, and the Participant's Deferral Account
will remain in effect until such time as the benefits are distributed as elected
on the Participant’s last valid Participation Election or Alternative Exercise
Agreement.
ARTICLE 3
EMPLOYEE DEFERRALS
3.1 Participation Election
(a)    Annual Deferral. Eligible Employees may elect to make an Annual Deferral
under the Plan by submitting a Participation Election during the applicable
enrollment period. The Participant may designate a specified amount or a
percentage of Base Salary to be deferred as a Primary Salary Deferral. The
Participant may designate a specified amount, a percentage, or a whole
percentage in excess of a specified amount of Bonus to be deferred. The
Participant may also designate a percentage rate, up to the maximum deferral
rate permitted under the SSPP, at which to defer additional amounts of Base
Salary as Excess SSPP once the limits of SSPP contributions are reached as
provided in Section 3.5. Once made, this Participation Election will continue to
apply for subsequent Deferral Periods unless the Participant submits a new
Participation Election form during a subsequent enrollment period changing the
deferral amount or revoking the existing election. A Participation Election may
be revoked by the Participant upon 30 days written notice to the Administrator;
however, such Participant will be ineligible to make an Annual Deferral under
the Plan for the following calendar year.
(b)    Minimum Annual Deferral. The minimum amount of Base Salary that may be
designated as Primary Salary Deferral is $2,000. The minimum amount of Bonus
that may be designated for deferral is $2,000. There is no minimum percentage.
(c)    Maximum Annual Deferral. The maximum Primary Salary Deferral from Base
Salary for a calendar year is 75% of Base Salary. The maximum deferral from
Bonus for a calendar year is 100% of the Bonus.
3.2 Alternative Exercise of Qualifying Awards
(a)    Form of Agreement. Eligible Employees may elect to defer gains on future
exercises of Qualified Awards by completing and executing an Alternative
Exercise Agreement and submitting it to the Administrator. Such an election is
irrevocable. The Alternative Exercise Agreement must specify the portion of the
Qualifying Award that the Participant will alternatively exercise under this
Plan. Acting through any of its officers, EIX will execute the Alternative
Exercise Agreement and return a copy to the Participant. Subject to the
limitations of Section 3.2(b), the Qualifying Award may be exercised by
submitting a notice of Alternative Exercise on the form approved by the
Administrator for that purpose.
(b)    Limited Ability to Exercise Qualifying Award. Any Qualifying Award (or
portion thereof) which is subject to an Alternative Exercise Agreement may not
be exercised at all during the six-


7



--------------------------------------------------------------------------------




month period following the date the Administrator receives the Participant's
Alternative Exercise Agreement. Upon any exercise thereafter, gains will be
credited as provided under Section 5.2(c). The Qualifying Award remains subject
to all applicable limitations as to the time or times during which it may be
exercised as provided in the terms and conditions of the Qualifying Award.
(c)    Termination of Alternative Exercise Agreements. If, prior to the end of
the six-month period described above, (i) a Participant’s employment with the
Company (including any Subsidiary) is terminated, or (ii) unless the Committee
otherwise provides, a Change of Control event occurs, the Participant's
Alternative Exercise Agreement will terminate and the related Qualifying Award
may then be exercised in accordance with the terms and conditions of the
Qualifying Award without regard to the Alternative Exercise provisions.
(d)    Other Terms of Alternative Exercise Agreements. No Alternative Exercise
Agreement will have the effect of extending the term or otherwise changing the
terms of any Qualifying Award (except as expressly contemplated hereby in
respect of the consequences of exercise). No Alternative Exercise Agreement may
be amended or terminated except as specifically provided herein.
3.3 Deferral of Special Awards
At the discretion of the Employer, up to 100% of any special award made to an
Employee for employment, retention, recognition, achievement, retirement, or
severance may be deferred under this Plan subject to any additional terms and
conditions the Employer may impose.
3.4 [Intentionally blank]
3.5 Excess SSPP
Notwithstanding the above maximum deferral limits, the Participant may elect to
defer the receipt of additional amounts of Base Salary calculated by the
Administrator that would have been contributed to the SSPP but for the limits
upon SSPP contributions and benefits established by Sections 401(a)(17), 402(g)
and 415 of the Code. Such amounts will be credited to the Participant's Deferral
Account.
3.6 Vesting
The Participant's right to receive Compensation deferred under this Article 3
and any earnings thereon will be 100% vested at all times. Notwithstanding the
foregoing, any special award deferred under Section 3.3 and any earnings thereon
may be subject to vesting terms.
ARTICLE 4
MATCHING CREDITS
4.1 Amount
Matching Credits will be added by the Employer to the Participant's Deferral
Account under this Plan equal to (i) one-half of the amount of Base Salary
deferred under the Plan up to a maximum base salary Matching Credit equal to 3%
of the Participant’s Matching Base, plus (ii) one-half of the amount of Bonus
deferred under the Plan up to a maximum bonus Matching Credit equal to 3% of the
Bonus.
4.2 Vesting


8



--------------------------------------------------------------------------------




The Participant's Matching Credits and earnings thereon for any calendar year
will vest (i) when the Participant has completed five years of service with an
Affiliate; or (ii) upon the death, Retirement or Disability of the Participant.
ARTICLE 5
DEFERRAL ACCOUNTS
5.1 Deferral Accounts
Solely for record keeping purposes, the Administrator will maintain a Deferral
Account for each Participant with such subaccounts as the Administrator or its
record keeper find necessary or convenient in the administration of the Plan.
5.2 Timing of Credits
(a)    Annual Deferrals. The Administrator will credit to the Deferral Account
the Annual Deferrals under Article 3 at the time the deferrals would otherwise
have been paid to the Participant but for the Participation Election.
(b)    Matching Credits. Until vested, Matching Credits under Article 4 will be
conditionally credited to the Deferral Account at the same time the related
deferrals are credited to the Deferral Account.
(c)    Qualifying Award Gains. As of the Alternative Exercise date of a
Qualifying Award, a Participant’s Deferral Account will be credited with an
amount equal to the gain that would have been realized by the Participant had
the Qualifying Award been exercised without regard to the Alternative Exercise
Agreement.
(d)    Interest Crediting Dates. The Administrator will credit interest at the
Crediting Rate to the Participant's Deferral Account on a daily basis,
compounded annually.
(e)    Statement of Accounts. The Administrator will periodically provide to
each Participant a statement setting forth the balance of the Deferral Account
maintained for the Participant.
ARTICLE 6
RETIREMENT BENEFITS
6.1 Amount
Upon Retirement, the Employer will pay to the Participant a retirement benefit
in the form provided in Section 6.2, based on the balance of the Deferral
Account as of the Valuation Date in accordance with the Participant’s prior
elections. If paid as a lump sum, the retirement benefit will be equal to the
Deferral Account balance. If paid in installments, the installments will be paid
in amounts that will amortize the Deferral Account balance with interest
credited at the Crediting Rate over the period of time benefits are to be paid.
For purposes of calculating installments, the Deferral Account will be valued as
of December 31 each year, and the subsequent installments will be adjusted for
the next calendar year according to procedures established by the Administrator.
6.2 Form of Retirement Benefits
The Participant may elect on the Participation Election and the Alternative
Exercise Agreement to have the retirement benefit paid:


9



--------------------------------------------------------------------------------




(i)
In a lump sum,

(ii)
In installments paid monthly over a period of 60, 120, or 180 months, or

(iii)
In a lump sum of a portion of the Deferral Account upon Retirement with the
balance in installments paid monthly over a period of 60, 120, or 180 months.

If no valid election is made, the Administrator will pay the retirement benefit
in installments over a 180-month period. Participants may change the form of
payout by written election filed with the Administrator; provided, however, that
if the Participant files the election less than 13 months prior to the date of
Retirement, the payout election in effect 13 months prior to the date of
Retirement will govern.
6.3 Commencement of Benefits
Payments will commence within 60 days after the date of Retirement.
6.4 Small Benefit Exception
Notwithstanding the foregoing, the Administrator may, in its sole discretion:
(i)
pay the benefits in a single lump sum if the sum of all benefits payable to the
Participant is less than or equal to $3,500.00, or

(ii)
reduce the number of installments elected by the Participant to 120 or 60 if
necessary to produce a monthly benefit of at least $300.00.

6.5 Severance Benefit
Notwithstanding anything herein to the contrary, if a Participant is terminated
by the Severance Employer without Cause (and other than due to the Participant’s
Disability), the Participant may, on such form and in such manner as EIX may
prescribe, make a Severance Plan Benefit Election:
(a)
to commence payment of his or her benefits as soon as administratively
practicable following his or her Termination Date or as soon as administratively
practicable following the later of his or her Termination Date or his or her
attainment of age 55 and

(b)
to specify the form of payment from among those otherwise available under the
Plan for a termination due to retirement or resignation. The Participant’s
special Severance Plan Benefit Election shall be effective only if the
Participant’s account balance is at least $50,000 on the Participant’s
Termination Date and only if such election is received by EIX at least 90 days
before the Participant’s Termination Date. If the Participant does not timely
make a valid Severance Plan Benefit Election, or if the Participant’s account
balance is less than $50,000 on the Participant’s Termination Date, then the
Participant’s benefit (if any) will be paid as soon as practicable following the
Participant’s Termination Date in the form of a lump sum or three annual
installments in accordance with the provisions of the Plan and the Participant’s
prior election (if any). In any case, the Participant’s unpaid account balance
will be credited with interest following his or her Termination Date at the same
rate that is applicable to active employees’ accounts.

ARTICLE 7
TERMINATION BENEFITS


10



--------------------------------------------------------------------------------




7.1 Amount
No later than 60 days after Termination of Employment, the Administrator will
pay to the Participant a termination benefit equal to the vested balance of the
Deferral Account as of the Valuation Date, or will commence installments, as
provided in Section 7.2.
7.2 Form of Termination Benefits
The Administrator will pay the termination benefits in a single lump sum unless
the Participant has previously elected payment to be made in three annual
installments. Installments paid under this Section 7.2 will include interest at
the Crediting Rate and will be redetermined annually to reflect adjustments in
that rate. Notwithstanding the foregoing, any Termination for Cause will result
in an immediate lump sum payout.
ARTICLE 8
SURVIVOR BENEFITS
8.1 Pre-Retirement Survivor Benefit
If the Participant dies while actively employed by an Affiliate, the
Administrator will pay a lump sum or commence monthly installments in accordance
with the Participant’s prior election within 60 days after the Participant's
death. The payment(s) will be based on the Participant's Deferral Account
balance as of the Valuation Date; provided however, that if the Participant’s
death occurs within ten years of (i) the date he or she first became an Eligible
Employee, or (ii) January 1, 1995, whichever is later, then the Beneficiary’s
payment(s) will be based on twice the Participant’s Deferral Account balance as
of the Valuation Date. Notwithstanding the foregoing, the portion of the
Deferral Account balance attributable to Alternative Exercises of Qualifying
Awards and related earnings will not be doubled.
8.2 Post-Retirement Survivor Benefit
If the Participant dies after Retirement, the Administrator will pay to the
Participant's Beneficiary an amount equal to the remaining benefits payable to
the Participant under the Plan over the same period the benefits would have been
paid to the Participant; provided however, if the Participant’s death occurs
within ten years of (i) the date he or she first became an Eligible Employee, or
(ii) January 1, 1995, whichever is later, then the Beneficiary’s death benefit
will be based on twice the Participant’s Deferral Account balance as of the
Valuation Date. Notwithstanding the foregoing, the portion of the Deferral
Account balance attributable to Alternative Exercises of Qualifying Awards and
related earnings will not be doubled.
8.3 Post-Termination Survivor Benefit
It the Participant dies following Termination of Employment, but prior to the
payment of all benefits under the Plan, the Beneficiary will be paid the
remaining balance in the Participant’s account in a lump sum. No double benefit
will apply.
8.4 Changing Form of Benefit
Beneficiaries may petition the Administrator once, and only after the death of
the Participant, for a change in the form of survivor benefits. The
Administrator may, in its sole and absolute discretion, choose to grant or deny
such a petition.


11



--------------------------------------------------------------------------------




8.5 Small Benefit Exception
Notwithstanding the foregoing, the Administrator may, in its sole discretion:
(i)
pay the benefits in a single lump sum if the sum of all benefits payable to the
Beneficiary is less than or equal to $3,500.00, or

(ii)
reduce the number of installments elected by the Participant to 120 or 60 if
necessary to produce a monthly benefit of at least $300.00.

ARTICLE 9
DISABILITY
Upon determination that a Participant has suffered a Disability, deferrals under
the Plan will cease. The Administrator will pay Plan benefits upon the
Participant’s Retirement or death according to the Participant's prior election.
ARTICLE 10
CHANGE OF CONTROL
Within two years after a Change of Control, any Participant or Beneficiary in
the case of an EIX Change of Control, or the affected Participants or
Beneficiaries in the case of an Employer Change of Control, may elect to receive
a distribution of the balance of the Deferral Account. There will be a penalty
deducted from the Deferral Account prior to distribution pursuant to this
Article 10 equal to 5% of the total balance of the Deferral Account (instead of
the 10% reduction otherwise provided for in Section 11.2). If a Participant
elects such a withdrawal, any on-going Annual Deferral will cease, and the
Participant may not again be designated as an Eligible Employee until one entire
calendar year following the calendar year in which the withdrawal was made has
elapsed.
ARTICLE 11
SCHEDULED AND UNSCHEDULED WITHDRAWALS
11.1 Scheduled Withdrawals
(a)    Election. When submitting a Participation Election or an Alternative
Exercise Agreement, a Participant may elect to receive a distribution of a
specific dollar amount or a percentage of the Annual Deferral or Qualifying
Award gain deferral that will subsequently be made at a specified year in the
future when the Participant will still be an active employee. In the case of
Annual Deferrals, the election must be made on an In-Service Distribution
Election Form and submitted concurrently with the Participation Election. In the
case of Qualifying Awards, the election must be made on the Alternative Exercise
Agreement at the time it is initially submitted to the Administrator. The
election of a Scheduled Withdrawal will only apply to the Annual Deferral,
Matching Credits and related earnings for that Deferral Period, or the Qualified
Award gain specified on the Alternative Exercise Agreement and related earnings.
(b)    Timing and Form of Withdrawal. The year specified for the Scheduled
Withdrawal may not be sooner than the second calendar year following the
calendar year in which the deferral occurs, or in the case of Alternative
Exercise Agreement, no sooner than the second calendar year following the
calendar year in which the Qualifying Award is Alternatively Exercised. The
Participant will


12



--------------------------------------------------------------------------------




receive a lump sum distribution of the amount elected on January 1st of the
calendar year specified. Any Scheduled Withdrawal election will be superseded by
distributions due to the Retirement, Termination of Employment or death of the
Participant.
(c)    Remaining Deferral Account. The remainder, if any, of the Participant's
Deferral Account following payment of a Scheduled Withdrawal will continue in
effect and will be distributed in the future according to the terms of the Plan
and the Participant’s elections.
11.2 Unscheduled Withdrawals
(a)    Election. A Participant (or Beneficiary if the Participant is deceased)
may request in writing to the Administrator an Unscheduled Withdrawal of all or
a portion of the entire vested amount credited to the Participant's Deferral
Account, including earnings, which will be paid within 30 days in a single lump
sum; provided, however, that (i) the minimum withdrawal will be 25% of the
Deferral Account balance, (ii) an election to withdraw 75% or more of the
balance will be deemed to be an election to withdraw the entire balance, and
(iii) such an election may be made only once in a calendar year.
(b)    Withdrawal Penalty. There will be a penalty deducted from the Deferral
Account prior to an Unscheduled Withdrawal equal to 10% of the Unscheduled
Withdrawal. If a Participant elects such a withdrawal, any on-going Annual
Deferral will cease, and the Participant may not again be designated as an
Eligible Employee until one entire calendar year following the calendar year in
which the withdrawal was made has elapsed.
(c)    Small Benefit Exception. Notwithstanding any of the foregoing, if the sum
of all benefits payable to the Participant or Beneficiary who has requested the
Unscheduled Withdrawal is less than or equal to $3,500.00, the Administrator
may, in its sole discretion, elect to pay out the entire Deferral Account
(reduced by the 10% penalty) in a single lump sum.
ARTICLE 12
CONDITIONS RELATED TO BENEFITS
12.1 Nonassignability
The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Participant or other claimants and from all orders, decrees,
levies, garnishment or executions against any Participant to the fullest extent
allowed by law. Notwithstanding the foregoing, the benefit payable to a
Participant may be assigned in full or in part, pursuant to a domestic relations
order of a court of competent jurisdiction.
12.2 Financial Hardship Distribution
A Participant may submit a hardship distribution request to the Administrator in
writing setting forth the reasons for the request. The Administrator (or its
delegate) will have the sole authority to approve or deny such requests. Upon a
finding that the Participant or the Beneficiary has suffered a Financial
Hardship, the Administrator (or its delegate) may in its discretion, permit the
Participant to cease any on-going deferrals and accelerate distributions of
benefits under the Plan in the amount reasonably necessary to alleviate the
Financial Hardship. If a distribution is to be made to a Participant on account
of Financial Hardship, the Participant may not make deferrals under the Plan


13



--------------------------------------------------------------------------------




until one entire calendar year following the calendar year in which a
distribution based on Financial Hardship was made has elapsed.
12.3 No Right to Assets
A Participant’s benefits paid under the Plan will be paid from the general funds
of the Employer, and the Participant and any Beneficiary will be no more than
unsecured general creditors of that Employer with no special or prior right to
any assets of the Employer for payment of any obligations hereunder. The
Participant will have no claim to benefits from any other Affiliate. Each
Affiliate is responsible for payment of the accrued benefits the Plan with
respect to its own Eligible Employees subject to the terms and conditions set
forth herein. Notwithstanding the foregoing or anything in the definition of
“Employer” to the contrary, and at the sole discretion of EIX, EIX may determine
that for purposes of benefits payable under the Plan, EIX shall be deemed to be
the Employer obligated to pay such benefits. Such an election by EIX may be
made, in EIX’s sole discretion, as to all Plan benefits, as to only certain
benefits, and/or as to only certain Affiliates or Participants, and will be
deemed an assumption of the specified benefit obligations of the applicable
Affiliates. Subject to the further provisions hereof, EIX will be solely
obligated to pay any such benefits and no Participant (or Beneficiary) will have
a claim as to any other Affiliate with respect to such benefits. Upon an
election by EIX under this Section 12.3, benefits covered by the election will
be paid from the general funds of EIX (and not the Affiliate that would
otherwise pay the benefits), provided that EIX may require that as between EIX
and the Affiliate that would otherwise pay such benefits, the Affiliate will be
responsible to pay EIX for the assumption of such obligations in accordance with
funding arrangements determined by EIX at the time of election or any time
thereafter. To the extent such Affiliate fails to comply with such funding
arrangements or obtains any refund or offset of payments made from the Affiliate
to EIX without the consent of EIX, the Affiliate that would otherwise be
responsible for payment of benefits to the applicable Participant will remain
responsible for such benefits. EIX will effectuate any such election pursuant to
this Section 12.3 by providing written notice to the Administrator and the
applicable Affiliates regarding the effective date of such election, and the
benefits, Affiliates and Participants for which the election is applicable. The
funding arrangements established by EIX at the time of its election, or from
time to time thereafter, will set forth the method by which the Affiliates will
remit funds to EIX in consideration of compensation that would otherwise be paid
by the Affiliate but which has been deferred and is or becomes a Plan benefit
obligation of EIX or other Plan benefit obligations that are assumed by EIX.
Such a method may include, but is not limited to, lump sum payment by an
Affiliate to EIX of relevant benefits accrued through the date of EIX’s election
with regular periodic payments to EIX of continuing accruals; regular periodic
payments by an Affiliate to EIX beginning with the date of EIX’s election
through the date such benefits become due under the Plan; lump sum payment by an
Affiliate to EIX at the time benefits become due under the Plan; or intercompany
payables and receivables used with funding on a “pay-as-you-go” basis.
12.4 Protective Provisions
The Participant will cooperate with the Administrator by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary and signing such consents to insure or taking such other
actions as may be requested by the Administrator. If the Participant refuses to


14



--------------------------------------------------------------------------------




cooperate, the Administrator and the Employer will have no further obligation to
the Participant under the Plan.
12.5 Withholding
The Participant or the Beneficiary will make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Administrator may provide, at its discretion, for such withholding
and tax payments as may be required.
ARTICLE 13
PLAN ADMINISTRATION
The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.
ARTICLE 14
BENEFICIARY DESIGNATION
The Participant will have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan will be made in the event of the Participant's death. The Beneficiary
designation will be effective when it is submitted in writing to the
Administrator during the Participant's lifetime on a form prescribed by the
Administrator.
The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary, and unless in the case of marriage the Participant's
new spouse has previously been designated as Beneficiary. The spouse of a
married Participant must consent in writing to any designation of a Beneficiary
other than the spouse.
If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant's benefits, then the Administrator will direct the distribution of
the benefits to the Participant's estate. If a Beneficiary dies after
commencement of payments to the Beneficiary, a lump sum of any remaining
payments will be paid to that person’s Beneficiary, if one has been designated,
or to the Beneficiary’s estate.
ARTICLE 15
AMENDMENT OR TERMINATION OF PLAN
15.1 Amendment of Plan


15



--------------------------------------------------------------------------------




Subject to the terms of Section 15.3, EIX may amend the Plan at any time in
whole or in part, provided, however, that the amendment (i) will not decrease
the balance of the Participant's Deferral Account at the time of the amendment
and (ii) will not retroactively decrease the applicable Crediting Rates of the
Plan prior to the time of the amendment. EIX may amend the Crediting Rates of
the Plan prospectively, in which case the Administrator will notify the
Participant of the amendment in writing within 30 days after the amendment.
15.2 Termination of Plan
Subject to the terms of Section 15.3, EIX may terminate the Plan at any time. If
EIX terminates the Plan, the date of such termination will be treated as the
date of Termination of Employment for the purpose of calculating Plan benefits,
and the benefits the Participant is entitled to receive under the Plan will be
paid to the Participant in a lump sum within 60 days.
15.3 Amendment or Termination After Change of Control
Notwithstanding the foregoing, EIX will not amend or terminate the Plan without
the prior written consent of affected Participants for a period of two calendar
years following a Change of Control and will not thereafter amend or terminate
the Plan in any manner which affects any Participant (or Beneficiary of a
deceased Participant) who commences receiving payment of benefits under the Plan
prior to the end of the two year period following a Change of Control.
15.4 Exercise of Power to Amend or Terminate
Except as provided in Section 15.3, EIX’s power to amend or terminate the Plan
will be exercisable by the Compensation and Executive Personnel Committee of
EIX’s Board of Directors.
15.5 Constructive Receipt Termination
Notwithstanding anything to the contrary in this Plan, in the event the
Administrator determines that amounts deferred under the Plan have been
constructively received by Participants and must be recognized as income for
federal income tax purposes, the Plan will terminate and distributions will be
made to Participants in accordance with the provisions of Section 15.2 or as may
be determined by the Administrator. The determination of the Administrator under
this Section 15.5 will be binding and conclusive.
ARTICLE 16
CLAIMS AND REVIEW PROCEDURES
16.1 Claims Procedure for Claims other than for Vesting due to Disability
(a)    Except for claims due to Disability, the Administrator will notify a
Participant or his or her Beneficiary (or person submitting a claim on behalf of
the Participant or Beneficiary) (a “Claimant”) in writing, within 90 days after
his or her written application for benefits, of his or her eligibility or
noneligibility for benefits under the Plan. If the Administrator determines that
a Claimant is not eligible for benefits or full benefits, the notice will set
forth (1) the specific reasons for the denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan's claims review procedure and other appropriate information as to the steps
to be taken if the Claimant wishes to have the claim


16



--------------------------------------------------------------------------------




reviewed. If the Administrator determines that there are special circumstances
requiring additional time to make a decision, the Administrator will notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional 90-day
period.
(b)    If a Claimant is determined by the Administrator not to be eligible for
benefits, or if the Claimant believes that he or she is entitled to greater or
different benefits, the Claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator orally or in writing, and the
Claimant (or counsel) will have the right to review the pertinent documents. The
Administrator will notify the Claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and the specific provisions
of the Plan on which the decision is based. If, due to special circumstances
(for example, because of the need for a hearing), the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Administrator, but notice of this deferral will be given to the
Claimant. In the event of the death of the Claimant, the same procedures will
apply to the Claimant's Beneficiaries.
16.2 Claims Procedure for Claims due to Disability
(a)    For purposes of Section 16.1, this Section 16.2 and Section 16.3, a claim
shall not be considered to be due to Disability if the existence of the
Participant’s Disability is determined by reference to whether the Participant
is eligible for benefits under his or her Severance Employer’s long-term
disability plan applicable to the Participant, as determined by the Severance
Employer. A claim due to Disability will be approved or denied by the
Administrator or its delegate, as it deems appropriate in its discretion, based
on its interpretation of the Plan, medical evidence, and the analysis and
conclusions of a physician selected by the Administrator or its delegate. Within
a reasonable period of time, but not later than 45 days after receipt of a claim
due to Disability, the Administrator or its delegate shall notify the Claimant
of any adverse benefit determination on the claim, unless circumstances beyond
the Plan’s control require an extension of time for processing the claim. Except
as contemplated by this Section 16.2, in no event may the extension period
exceed 30 days from the end of the initial 45-day period. If an extension is
necessary, the Administrator or its delegate shall provide the Claimant with a
written notice to this effect prior to the expiration of the initial 45-day
period. The notice shall describe the circumstances requiring the extension and
the date by which the Administrator or its delegate expects to render a
determination on the claim. If, prior to the end of the first 30-day extension
period, the Administrator or its delegate determines that, due to circumstances
beyond the control of the Plan, a decision cannot be rendered within that
extension period, the period for making the determination may be extended for an
additional 30 days, so long as the Administrator or its delegate notifies the
Claimant, prior to the expiration of the first 30-day extension period, of the
circumstances requiring the extension and the date as of which the Administrator
or its delegate expects to render a decision. This notice of extension shall
specifically describe the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and that the Claimant has at least
45 days within which to provide the specified information.


17



--------------------------------------------------------------------------------




Furthermore, in the event that a period of time is extended as permitted due to
a Claimant’s failure to submit information necessary to decide a claim, the
period for making the benefit determination shall be tolled from the date on
which the notification of the extension is sent to the Claimant until the date
on which the Claimant responds to the request for additional information.
(b)    In the case of an adverse benefit determination, the Administrator or its
delegate shall provide to the Claimant written or electronic notification
setting forth in a manner calculated to be understood by the Claimant in a
culturally and linguistically appropriate manner: (i) the specific reason or
reasons for the adverse benefit determination; (ii) reference to the specific
Plan provisions on which the adverse benefit determination is based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why the material or information is
necessary; (iv) a description of the Plan’s claim review procedures and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
final benefit determination on review and in accordance with Section 16.2(c)
below; (v) either the specific internal rules, guidelines, protocols, standards
or other similar criteria of the Plan relied upon in making the adverse
determination or a statement that such rules, guidelines, protocols, standards
or other similar criteria of the Plan do not exist; (vi) if the determination is
based on a medical necessity or experimental treatment or similar exclusion or
limit, either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Claimant’s medical
circumstances, or a statement that such explanation shall be provided free of
charge upon request; (vii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits; and (viii) a discussion of the decision, including an explanation of
the basis for disagreeing with or not following: (a) the views presented by the
Claimant to the Plan of health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant; (b) the views of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with a Claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination; and (c) a disability
determination made by the Social Security Administration regarding the Claimant
presented by the Claimant to the Plan.
(c)    Any good-faith determination by the Administrator or its delegate will be
final and binding on the Plan and the Claimant unless appealed in accordance
with this Section 16.2(c). Within 180 days after receipt by the Claimant of
notification of the adverse benefit determination, the Claimant or the
Claimant’s duly authorized representative, upon written application to the
Administrator, may request that the Plan fully and fairly review the adverse
benefit determination (also sometimes referred to herein as an “appeal”). Upon
request and free of charge, the Claimant pursuing an appeal shall have
reasonable access to, and be provided copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits. The Claimant
shall have the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits. The review: (i) shall take
into account all comments, documents, records, and other information submitted
regardless of whether the information was previously submitted or considered in
the initial adverse benefit determination; (ii) shall not afford deference to
the initial adverse benefit determination; (iii) shall be conducted, at the
direction of the Administrator, by an appropriate fiduciary of the Plan who is
neither the individual who made the adverse benefit determination that is the
subject of the review, nor the subordinate of such individual; (iv) shall
identify medical and


18



--------------------------------------------------------------------------------




vocational experts whose advice was obtained on behalf of the Plan in connection
with the initial adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination; and (v) where based
in whole or in part on medical evidence or medical judgment, including
determinations with regard to whether a particular treatment, drug, or other
item is experimental, investigational, or not medically necessary or
appropriate, shall include consultation with a physician, with appropriate
training and experience in the field of medicine involved in the medical
judgment, who was neither consulted in connection with the initial adverse
benefit determination, nor the subordinate of any such professional.
The appeal will then be approved or denied by the Administrator or its delegate,
as it deems appropriate, based on its interpretation of the Plan in light of the
medical evidence.
Before an adverse benefit determination on review of a claim due to Disability
is issued, the Claimant shall be provided, free of charge, with any new or
additional evidence considered, relied upon, or generated by the Administrator
or its delegate making the benefit determination (or at the direction of the
Administrator) in connection with the claim; such evidence will be provided as
soon as possible and sufficiently in advance of the date on which the notice of
adverse benefit determination on review is required to be provided to give the
Claimant a reasonable opportunity to respond prior to that date.
Also before an adverse benefit determination on review based on a new or
additional rationale is issued, the Claimant shall be provided, free of charge,
the rationale; the rationale must be provided as soon as possible and
sufficiently in advance of the date on which the notice of adverse benefit
determination on review is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date.
A final benefit determination will be made by the Administrator or its delegate,
and the Administrator or its delegate shall provide the Claimant with written or
electronic notification of the final benefit determination within a reasonable
period of time, but no later than 45 days immediately following receipt of
Claimant’s request for review, unless special circumstances require a further
extension of time for processing the claim, which extension may be up to an
additional 45 days. If such an extension of time for review is required because
of special circumstances, the Administrator or its delegate shall provide the
Claimant with a written notice of the extension prior to the commencement of the
extension. The notice shall describe the special circumstances requiring the
extension and the date as of which the final benefit determination shall be
made. In the event that a period of time is extended due to a Claimant’s failure
to submit information necessary to decide a claim, the period for making the
benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. In the case of
an adverse final benefit determination, the Administrator or its delegate shall
provide to the Claimant written or electronic notification setting forth in a
manner calculated to be understood by the Claimant and in a culturally and
linguistically appropriate manner: (i) the specific reason or reasons for the
adverse final benefit determination; (ii) reference to the specific Plan
provisions on which the adverse final benefit determination is based; (iii) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; (iv) a statement of
the Claimant’s right to bring a civil action under Section 502(a) of


19



--------------------------------------------------------------------------------




ERISA following an adverse final benefit determination on review and mandatory
arbitration in accordance with Section 16.3 below; (v) either the specific
internal rules, guidelines, protocols, standards or other similar criteria of
the Plan relied upon in making the adverse determination or a statement that
such rules, guidelines, protocols, standards or other similar criteria of the
Plan do not exist; (vi) if the determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the Claimant’s medical circumstances, or a statement that such
explanation shall be provided free of charge upon request; (vii) a discussion of
the decision, including an explanation of the basis for disagreeing with or not
following: (a) the views presented by the Claimant to the Plan of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant; (b) the views of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; and (c) a disability determination made by the Social
Security Administration regarding the Claimant presented by the Claimant to the
Plan; and (viii) the following statement: “You and your plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency.” As described above, there
shall be only one level of review of an adverse benefit determination, followed
by mandatory arbitration under Section 16.3, before a Claimant may bring a civil
action pursuant to Section 502 of ERISA.
16.3 Dispute Arbitration
(a)    Effective as to any claims filed on or after June 19, 2014, final and
binding arbitration under this Section 16.3 shall be the sole remedy available
to a Claimant after he or she has exhausted the claim and review procedures set
forth in Section 16.1. Furthermore, exhaustion by the Claimant of the claim and
review procedures set forth in Section 16.1 is a mandatory prerequisite for
binding arbitration under this Section 16.3. Any arbitration or civil action
brought prior to the exhaustion of the claim and review procedures set forth in
Section 16.1 shall be remanded to the Administrator to permit the claim and
review procedures to be exhausted.
(b)    After a Claimant has exhausted the claim and review procedures set forth
in Section 16.1, if the Claimant is determined by the Administrator not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant may submit his or her claim to final
and binding arbitration under this Section 16.3.
Any arbitration under this Section 16.3 will be held in Los Angeles County,
California, in accordance with the then-current JAMS Arbitration Rules and
Procedures for Employment Disputes (“JAMS Rules”) and under the Federal
Arbitration Act. The arbitration shall be before a sole arbitrator, selected by
mutual agreement of the parties. If the parties are unable to agree upon an
arbitrator, the arbitrator shall be selected by striking in accordance with the
then-current JAMS Rules from a list of arbitrators supplied by JAMS. Any and all
claims and/or defenses that would otherwise be available in a court of law will
be fully available to the parties. The arbitrator selected pursuant to this
paragraph (the “Arbitrator”) may order such discovery as is necessary for a full
and fair exploration of the issues and dispute, consistent with the expedited
nature of arbitration. The Arbitrator shall apply applicable substantive law to
resolve the dispute. To the fullest extent provided by federal law, the decision
rendered by the Administrator pursuant to the claim and review


20



--------------------------------------------------------------------------------




procedures set forth in Section 16.1 shall be upheld by the Arbitrator unless
the Arbitrator determines that the Administrator abused its discretion.
Notwithstanding the preceding sentence, if a Change of Control occurs, then a
claim review decision rendered by the Administrator within the three years
following the Change of Control shall, if it is challenged by the claimant in
accordance with this Section 16.3, be subject to de novo review by the
Arbitrator. Subject to the applicable standard of review in the preceding two
sentences, the Arbitrator may grant any award or relief available under
applicable law that the Arbitrator deems just and equitable.
At the conclusion of the arbitration, the Arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
Arbitrator's award or decision is based. Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto, and may
be enforced by any court of competent jurisdiction. All costs unique to
arbitration (e.g., the Arbitrator’s fees and room fees) shall be paid by the
Administrator. The parties shall otherwise bear their own costs (e.g.,
attorneys’ fees, expert fees, witness fees, etc.). If, however, any party
prevails on a statutory claim that affords the prevailing party attorneys’ fees
and costs, then the Arbitrator may award reasonable fees and costs to the
prevailing party.
(c)    Notwithstanding any contrary provisions of this Section 16.3, if the
claim is due to Disability, the following rules apply: (1) arbitration under
this Section 16.3 shall be the mandatory second level of appeal following the
exhaustion by the Claimant of the claim and review procedures set forth in
Section 16.2, and such exhaustion is a mandatory prerequisite for arbitration
under this Section 16.3—any arbitration or civil action brought with respect to
a claim due to Disability prior to the exhaustion of the claim and review
procedures set forth in Section 16.2 shall be remanded to the Administrator to
permit the claim and review procedures to be exhausted; (2) arbitration of a
claim due to Disability under this Section 16.3 shall not be binding, and the
Claimant shall not be precluded from challenging the decision of the Arbitrator
in a civil action brought pursuant to Section 502(a) of ERISA; and (3) except as
specifically set forth in this Section 16.3(c), if the claim is due to
Disability, the arbitration shall be conducted as set forth in Section 16.3(b).
ARTICLE 17
MISCELLANEOUS
17.1 Successors
The rights and obligations of each Employer under the Plan will inure to the
benefit of, and will be binding upon, the successors and assigns of the
Employer.
17.2 ERISA Plan
The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for "a select group of management or highly
compensated employees" within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA. EIX is the
named fiduciary.
17.3 Trust
The Employers will be responsible for the payment of all benefits under the
Plan. At their discretion, the Employers may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. The
trust or trusts may be irrevocable, but an Employer’s share of the


21



--------------------------------------------------------------------------------




assets thereof will be subject to the claims of the Employer’s creditors.
Benefits paid to the Participant from any such trust will be considered paid by
the Employer for purposes of meeting the obligations of the Employer under the
Plan.
17.4 Employment Not Guaranteed
Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of employment or as giving any Participant any right to continued
employment with the Employer or any other Affiliate.
17.5 Gender, Singular and Plural
All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
17.6 Captions
The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.
17.7 Validity
If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.
17.8 Waiver of Breach
The waiver by EIX of any breach of any provision of the Plan by the Participant
will not operate or be construed as a waiver of any subsequent breach by the
Participant.
17.9 Applicable Law
The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.
17.10 Notice
Any notice or filing required or permitted to be given to EIX under the Plan
will be sufficient if in writing and hand-delivered, or sent by first class mail
to the principal office of EIX, directed to the attention of the Administrator.
The notice will be deemed given as of the date of delivery, or, if delivery is
made by mail, as of the date shown on the postmark.


IN WITNESS WHEREOF, EIX has amended this Plan on the 21st day of February, 2018.
EDISON INTERNATIONAL


/s/ Jacqueline Trapp    
Jacqueline Trapp
Vice President, Human Resources


22

